COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KLEIN PRODUCTS OF TEXAS, INC.
AND KLEIN PRODUCTS, INC.,

                            Appellants,

v.

CATERPILLAR, INC.,

                            Appellee.

§

§

§

§

§

No. 08-05-00303-CV

Appeal from the

394th District Court

of Jeff Davis County, Texas

(TC# 2075-A)




MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be
dismissed pursuant to Tex. R. App. P. 38.8(a)(1), which states:
                      (a) Civil Cases.  If an appellant fails to timely file a brief, the
appellate court may:
 
                                 (1) dismiss the appeal for want of prosecution, unless the
appellant reasonably explains the failure and the appellee is not
significantly injured by the appellant’s failure to timely file a
brief.

           By a letter dated December 1, 2005, this Court’s clerk informed Appellants that no
Appellants’ brief or motion for extension of time had been filed and of the Court’s intent to
dismiss the appeal for want of prosecution pursuant to Tex. R. App. P. 38.8, absent a
response from any party within ten days to show grounds for continuing the appeal.  No
response has been received as of this date.
           We have given notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to file an Appellants’ brief exists, and have received none.  We
see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings.  Pursuant to Tex. R. App. P. 38.8(a)(1), we dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
January 12, 2006

Before Barajas, C.J., McClure, and Chew, JJ.